Citation Nr: 0739396	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an effective date prior to January 14, 
2004, for an award of service connection for postoperative 
leiomyosarcoma of the back.

2.  Entitlement to an extension beyond June 17, 2004, for an 
award of a 100 percent evaluation for postoperative 
leiomyosarcoma of the back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1968.  His military records reflect service in the Republic 
of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
for postoperative leiomyosarcoma of the back, effective 
January 14, 2004.  The April 2004 rating decision also 
awarded a 100 percent evaluation for this disability, 
effective from January 14, 2004 to April 23, 2004, with a 
noncompensable evaluation thereafter.  During the course of 
the appeal, a July 2004 rating decision extended the 100 
percent evaluation to June 17, 2004, assigning a 
noncompensable evaluation to commence thereafter.  The 
veteran seeks an effective date prior to January 14, 2004 for 
the initial service connection award and also seeks an 
extension beyond June 17, 2004 for the 100 percent rating 
award for postoperative leiomyosarcoma of the back.

The veteran appeared at the RO before the undersigned 
traveling Veterans Law Judge for a hearing in October 2007, 
in which he presented oral testimony in support of his 
claims.  A transcript of this hearing is of record and 
associated with the claims file.


FINDINGS OF FACT

1.  On January 14, 2004, the RO received the veteran's 
original claim for VA compensation for postoperative 
leiomyosarcoma of the back.  There is no evidence in the file 
indicating that he filed claim for service connection for 
this disability prior to January 14, 2004.  

2.  For the period commencing on June 18, 2004, the 
postoperative residuals of leiomyosarcoma of the back are 
manifested by subjective complaints of occasional tightness, 
with no clinical evidence of any cancerous activity or 
recurrence of leiomyosarcoma.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 14, 
2004, for a grant of service connection for postoperative 
leiomyosarcoma of the back have not been met.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an extension beyond June 17, 2004, for 
an award of a 100 percent evaluation for postoperative 
leiomyosarcoma of the back have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.73, Diagnostic 
Code 5329 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a January 2004 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate a claim for service connection for 
leiomyosarcoma (the claim at that time), the letter also 
notified the veteran of what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that is relevant to the 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  After the grant of service connection, and the 
filing of the veteran's notice of disagreement, the May 2004 
SOC reflects adjudication of the claim for a higher initial 
rating for postoperative leiomyosarcoma of the back, and 
includes notice of the criteria for a higher rating for that 
disability (which is sufficient for Dingess/Hartman).  A 
March 2006 letter generally explained how disability ratings 
and effective dates are assigned, as well as the type of 
evidence that impacts those determinations.

As indicated above, the RO did not provide a notice letter 
specific to the claim for a higher rating, and such a notice 
error is presumed to be prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  However, given 
the above, and because the appellant and his representative 
have clearly demonstrated an understanding of what is needed 
substantiate the claim for higher rating, the Board finds 
that, under the circumstances of this case, this error does 
not require a remand because the error "did not affect the 
essential fairness of the adjudication." Id.  Specifically, 
the record reflects that "any defect was cured by actual 
knowledge on the part of the claimant," because the 
statements of the veteran and his representative throughout 
the appeal reflect that the veteran understood all of the 
elements of VCAA notification.  See also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The Board also points out that the timing of the March 2006 
notice explaining how disability ratings and effective dates 
are assigned - at the time after, and not prior to, the RO's 
last adjudication of the claim (as reflected in the October 
2004 supplemental SOC (SSOC)) - is not shown to prejudice 
the veteran.  As the Board's decision herein denies an 
effective date prior to January 14, 2004 for an award of 
service connection for postoperative leiomyosarcoma of the 
back and an extension of the 100 percent rating beyond June 
17, 2004, no disability rating or effective date is being, or 
is to be, assigned; thus, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
report of a March 2004 VA examination and private records of 
his treatment for leiomyosarcoma of the back for the period 
from September 2003 to August 2004.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's hearing before the undersigned Veteran's Law 
Judge, as well as various written statements submitted by the 
veteran and by his representative, on his behalf.

In summary, the Board concludes that the duties imposed by 
the VCAA have been considered and satisfied.  Through various 
notices of the RO, the veteran has been notified and made 
aware of the evidence needed to substantiate the claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998)

II.  Analysis

(a.)  Entitlement to an effective date prior to January 14, 
2004, for an award of service connection for postoperative 
leiomyosarcoma of the back.

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for leiomyosarcoma on 
January 14, 2004.  He was granted service connection for 
postoperative leiomyosarcoma of the back, with an effective 
date for this award predicated on this date.  The allowance 
was predicated on his presumed exposure to Agent Orange 
during his military service in Vietnam, as his skin cancer 
was a soft-tissue sarcoma recognized in 38 C.F.R. § 3.309(e) 
as being presumptively associated with such exposure.  The 
claims file shows that the veteran did not file a formal or 
informal claim for service connection for this disability at 
any time prior to January 14, 2004.  

The veteran appeals the January 14, 2004 effective date 
assigned for his award of VA compensation for postoperative 
leiomyosarcoma of the back.  His essential contention, as 
presented in his hearing testimony and written statements in 
support of his claim, is that the effective date for his 
service connection award should extend back to August 24, 
2003, which he asserts was the date when his leiomyosarcoma 
was first noted.  He states that he had no knowledge at the 
time his leiomyosarcoma was first detected that he was 
eligible for VA compensation for this disease, and that had 
he known that he was, he would have filed a service 
connection claim much earlier than on January 14, 2003.  He 
therefore argues that his ignorance of his eligibility to 
file such a claim should not be held against him, and that VA 
should assign him an effective date of August 24, 2003 out of 
equity.  Conversely, he contends that VA failed in its duty 
to provide a Vietnam War veteran such as himself with 
adequate notice that he was eligible to claim entitlement to 
VA compensation for skin cancer secondary to Agent Orange 
exposure, and that therefore the appropriate remedy to 
correct this alleged breach of duty is to allow an effective 
date of August 24, 2003 for his award of service connection 
for his skin cancer residuals.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.151(a) (2007).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran's claims file shows that he filed his original 
claim for service connection for leiomyosarcoma on January 
14, 2004.  As previously stated, the file contains no 
documents demonstrating that he filed a formal or informal 
claim for VA compensation for this disease any earlier than 
January 14, 2004.

Correct application of the aforementioned law and regulations 
supports the effective date of January 14, 2004, for the 
award of service connection for postoperative leiomyosarcoma 
of the back, as this was the date of receipt of the veteran's 
original claim.  

The Board acknowledges the veteran's essential contention 
that the effective date for VA compensation for his skin 
cancer should extend back to August 24, 2003, on the basis 
that his symptoms associated with this disease were 
reportedly first recognized as representative of cancer on 
that date; or, in the alternative, that VA breached its 
alleged duty to adequately notify the veteran of his 
eligibility to claim entitlement to VA compensation for skin 
cancer secondary to Agent Orange exposure in Vietnam, such 
that the proper remedy to redress this breach would be to 
assign an effective date of August 24, 2003 for his service 
connection award.  Such assertions, however, are without 
merit.  There are no provisions in the applicable laws and 
regulations to allow an earlier effective date prior to 
January 14, 2004, as the history of the claim clearly 
establishes that his original claim of service connection for 
leiomyosarcoma was not filed any earlier than this date.  

In the present matter, it is the law and not the facts which 
are dispositive of the effective date issue.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board thus concludes 
that an effective date earlier than January 14, 2004, for a 
grant of service connection for postoperative leiomyosarcoma 
of the back is not warranted in this case under VA law and 
regulations governing effective dates for awards based on a 
successful reopening of a claim for service connection.  38 
U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2007).  Therefore, the appeal must be denied.



(b.)  Entitlement to an extension beyond June 17, 2004, for 
an award of a 100 percent evaluation for postoperative 
leiomyosarcoma of the back.

The Board notes that this case is based on an appeal of an 
original grant of service connection for postoperative 
leiomyosarcoma of the back, which ultimately assigned a 100 
percent evaluation effective from January 14, 2004 to June 
17, 2004, with a noncompensable evaluation going into effect 
thereafter on June 18, 2004.  Because the appeal arose from 
the veteran's disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the matter in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2007).

The veteran's service-connected postoperative leiomyosarcoma 
of the back is rated under the criteria contained in 38 
C.F.R. § 4.73, Diagnostic Code 5329, which provides for the 
assignment of a 100 percent rating for soft tissue sarcoma 
affecting the muscle, fat, or fibrous connective tissue.  The 
schedule states that the 100 percent rating shall continue 
beyond the cessation of any surgery, radiation treatment, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e) (2007).  If there has 
been no local recurrence or metastasis, then rate on residual 
impairment of function.

Private medical records pertinent to the issue on appeal show 
that the veteran's initial surgery for excision of his 
cancerous leiomyosarcoma lesion on his back was conducted on 
October 24, 2003.  Subsequent treatment reports show that the 
malignancy was not completely removed from the veteran's 
back, requiring an additional surgical procedure to 
thoroughly excise the cancer that was performed on December 
18, 2003.

As previously stated, the veteran filed his original claim 
for VA compensation for his skin cancer on January 14, 2004 
and was awarded service connection effective from the date of 
claim.  Initially, the RO assigned a 100 percent evaluation 
for the leiomyosarcoma for the six-month period immediately 
following the October 24, 2003 surgery, pursuant to 
Diagnostic Code 5329, with a noncompensable evaluation 
commencing thereafter on April 24, 2004.  The veteran 
received payment of compensation at the 100 percent rate only 
from January 14, 2004, as the service-connection award could 
not be made effective any earlier than this date.  During the 
course of the current appeal, the RO considered the medical 
reports showing further surgical treatment for the 
leiomyosarcoma on December 18, 2003.  By rating decision of 
July 2004, the RO again applied the provisions of Diagnostic 
Code 5329 and awarded a 100 percent evaluation, effective for 
the six-month period commencing from the December 18, 2003 
surgery date to June 17, 2004, with a noncompensable 
evaluation taking effect thereafter on June 18, 2004.  To the 
extent that the veteran asserts that he should be awarded a 
six-month period of compensation at the 100 percent rate from 
January 14, 2004 (thus extending his award to July 18, 2004), 
the Board finds that to do so would be an incorrect 
application of the rating criteria, as the assignment of the 
100 percent rating under Diagnostic Code 5329 is predicated 
on the actual date of surgical treatment and not on the date 
of the original claim for VA compensation.  As previously 
stated, the veteran's entitlement to VA compensation 
commenced on January 14, 2004.  Therefore, actual payment of 
monetary benefits cannot be made effective prior to January 
14, 2004, notwithstanding that the surgeries for treatment of 
his service-connected skin cancer preceded this date.  

In his hearing testimony and in written statements in support 
of his claim, the veteran contends, in essence, that because 
the postoperative treatment protocols for his service-
connected leiomyosarcoma require that his condition be 
regularly monitored for at least five years following his 
latest surgery in December 2003, and properly for the rest of 
his life so that timely therapy could be implemented in the 
event of a relapse or resurgence of his cancer, it is 
appropriate that his 100 percent rating be extended for at 
least five years beyond December 2003, if not for the 
remainder of his life.  

While the Board has considered the above contentions, the 
rating schedule does not provide for the assignment of a 100 
percent rating beyond six months following therapy via 
surgery, radiation treatment, antineoplastic chemotherapy, or 
other therapeutic procedures for cancer. After the six-month 
period at 100 percent has expired, in the absence of any 
local recurrence or metastasis, the residuals of cancer are 
to rated according to impairment of function.  (See 
Diagnostic Code 5329.)  

With regard to the state of the veteran's leiomyosarcoma of 
the back following expiration of his award of a 100 percent 
rating in June 2004, the clinical evidence shows that on 
private medical examination in August 2004, the veteran was 
noted to be doing well following his cancer surgery in 
December 2003, with no further appearance of any suspicious 
subcutaneous lumps or bumps in his back and stable findings 
obtained on cancer scan in March 2004.  His only subjective 
complaints were a little occasional tightness in his back, 
but the examiner deemed this to be normal.  The treating 
physician stated in the report that the veteran would be 
monitored several times per year for any recurrence of his 
cancer, pursuant to standard medical protocol.

Noting the above clinical findings, the Board finds that 
there is no basis to award the veteran an extension of his 
100 percent rating for postoperative leiomyosarcoma of his 
back beyond June 17, 2004.  His postoperative cancer 
residuals are essentially asymptomatic, other than occasional 
tightness of his back, which his treating physician regarded 
as being normal.  The Board finds that the noncompensable 
evaluation assigned as of June 18, 2004 appropriately 
reflects the state of his disability.  The veteran's appeal 
in this regard must therefore be denied.  Because the 
evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007; 38 C.F.R. § 4.3 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to January 14, 2004, for an award of 
service connection for postoperative leiomyosarcoma of the 
back is denied.

An extension beyond June 17, 2004, for an award of a 100 
percent evaluation for postoperative leiomyosarcoma of the 
back is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


